Filed 7/29/21 In re J.G. CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


 In re J.G., a Person Coming Under the                               H048894
 Juvenile Court Law.                                                (Santa Cruz County
                                                                     Super. Ct. No. 20JU00123)

 SANTA CRUZ COUNTY HUMAN
 SERVICES DEPARTMENT,

             Plaintiff and Respondent,

             v.

 N.L.,

             Defendant and Appellant.



         In January 2019, the Santa Cruz County Human Services Department
(Department) filed a petition (first petition) under Welfare and Institutions Code
section 300, subdivision (b)(1)1 relative to a newborn boy, J.G. (the minor). N.L.
(mother) and L.G. (father) are the minor’s parents. (Mother and father are hereafter
collectively referred to as parents.) The parents received family maintenance services
and the court terminated dependency jurisdiction in or about August 2019. The
Department had investigated mother’s claim that she might have affiliation with a


        Further statutory references are to the Welfare and Institutions Code unless
         1
otherwise stated.
Cherokee tribe and concluded that the minor was neither a member nor eligible for
membership, and that therefore the Indian Child Welfare Act (25 U.S.C. § 1901 et seq.;
hereafter, the ICWA or the Act) did not apply.
       The Department filed on May 7, 2020, a new petition (second petition) under
section 300, subdivision (b)(1) to declare the minor a dependent child due to the parents’
ongoing substance abuse. This followed after drug paraphernalia and methamphetamine
residue were found in the minor’s diaper bag on May 5. The minor was placed into
protective custody. The juvenile court ordered the minor detained on May 14, 2020.
At that detention hearing, the court found, based upon information from the prior
proceeding involving the first petition, that the ICWA did not apply. In June 2020,
the juvenile court sustained the second petition, declared the minor a dependent child,
removed him from the parents’ custody, and ordered that the parents receive reunification
services. On January 12, 2021, at the six-month review hearing pursuant to
section 366.21, subdivision (e), the court ordered that mother’s reunification services
be terminated and that services continue for father.

       On appeal, mother contends that the order after the six-month review hearing must
be remanded to the juvenile court because the Department and the juvenile court failed to
comply with the inquiry and notice requirements of the ICWA. Mother notes that, if
upon proper inquiry and notice and a finding that the ICWA does not apply, the juvenile
court should reinstate its prior orders. We will reverse the order with directions that the
Department conduct and document in its reports its further inquiry efforts as required
under the ICWA, and for the juvenile court to make current findings concerning the
Department’s compliance with such further inquiry requirements and concerning the
Act’s applicability to these proceedings.




                                              2
                    I.     FACTS AND PROCEDURAL HISTORY
        A.    First Petition Proceedings
        The Department received a referral on January 10, 2019 involving the newborn
minor. Both mother and infant tested positive for methadone. It was also reported that
mother had received inconsistent prenatal care, and that she had used heroin as recently
as September 2018. The Department filed the first petition on behalf of the minor under
section 300, subdivision (b)(1) on January 28, 2019. It was alleged in the first petition
that mother had a long history of substance abuse, including use of methamphetamine,
and that mother’s recent recovery and long-term substance abuse placed the minor at
substantial risk of serious physical harm. The Department alleged further that father also
had a substance abuse history and was unwilling or unable to protect the minor.
        On February 27, 2019, father was declared the presumed father of the minor.
        Father had reported no known Indian ancestry. Mother had claimed Cherokee
ancestry. The Department had sent notice to three Cherokee tribes, the Cherokee Nation,
the Eastern Band of Cherokee tribes, and the United Keetoowah Band of Cherokee
Indians. All three tribes indicated that the minor was neither a member nor eligible for
membership, and the Department concluded in its report that the ICWA did not apply.2
        The parents received family maintenance services between March and August
2019, as well as court-ordered services including counseling and substances abuse
services. The first petition dependency proceeding was dismissed in or about August
2019.
        B.    Second Petition Proceedings
        On May 7, 2020, the Department filed a second petition under section 300,
subdivision (b)(1) to declare the minor a dependent child. The Department alleged in the



        2 The record does not disclose whether the juvenile court made a specific finding
in the first petition proceedings that the ICWA did not apply.


                                             3
second petition that the minor was at substantial risk of physical harm due to the parents’
ongoing substance abuse. Mother had been using methamphetamine and heroin since she
was 20 years old, and she had been involved in drug-related arrests since 2014.3 Father
started using methamphetamine when he was in his early 20’s. Both parents had
previously received court-ordered services to address their substance abuse issues.
       It was alleged that on April 5, 2020, law enforcement had observed mother and a
friend using syringes. The friend acknowledged that they had injected heroin; the friend
also reported that heroin, methamphetamine, and drug paraphernalia were located in
mother’s car. The Department alleged further that on May 5, 2020, law enforcement
found syringes and methamphetamine residue in the minor’s diaper bag, and uncapped
syringes and drug paraphernalia out in the open in the residence. At the time of this
discovery, father—who had an imitation firearm and drug paraphernalia in his
backpack—reported to law enforcement that on that day, mother, who was under the
influence, had kicked the door, shattered a window, and left the residence. Father, who
appeared to be under the influence, reported to law enforcement that he had relapsed and
had last used methamphetamine several days before May 5. The minor was placed into
protective custody.
       In the second petition, the Department stated that the minor had no known Indian
ancestry. It explained that in the prior proceedings involving the first petition, mother
advised that the minor might have Cherokee ancestry. The Department alleged that it
had contacted three Cherokee tribes, and each had responded that the minor was not a
member or eligible for membership.
       On May 12, 2020, the juvenile court ordered the minor detained with temporary
placement vested with the Department. Mother was not present at the hearing. Father
had signed a Judicial Council form (ICWA -020; hereafter ICWA-020 form), filed


       3   Both parents were in their early 30’s at the time the second petition was filed.


                                                4
May 11, 2020, indicating that he had no Indian heritage, and he stated that he had
previously filed a similar form with the court. Father indicated to the court that there had
been no new information concerning Indian heritage since the court’s ICWA finding in
the prior proceeding, and based upon this statement, the court found, as to father, that the
ICWA did not apply. The court ordered that father receive supervised visitation. At the
request of mother’s counsel, the court continued the hearing to May 14.
       Mother signed an ICWA-020 form, filed May 14, 2020, in which she did not
check any of the seven boxes that would disclose the potential applicability of the ICWA;
one of those unchecked boxes concerned a claim that she was a member or eligible for
membership in an Indian tribe. Mother also did not check the eighth box indicating
“[n]one of the above [seven boxes] apply.” Mother also stated in the ICWA-020 form
that she had previously filed with the court an ICWA-020 form. As recited in the court’s
minutes of the continued detention hearing on May 14, mother advised the court that she
had no new information concerning Indian heritage since the court had made a prior
ICWA finding in the proceeding on the first petition.4 The court, based upon mother’s
indication that she did not have Indian heritage, found that the minor was not an Indian
child and the ICWA did not, as to mother, apply. The juvenile court confirmed its prior
detention order, and it ordered that mother receive supervised visitation.
       In its May 29, 2020 report in connection with the jurisdiction/disposition hearing,
the Department stated that the ICWA did not apply. The Department explained that father
and mother had advised on May 12 and May 14, 2020, respectively, that they had no
Indian heritage. It explained that the court therefore found on May 14 that “[the minor] is
not an Indian child and that [the] ICWA did not apply in this matter.”
       At the jurisdiction/disposition hearing on June 9, 2020, the juvenile court
sustained the allegations of the second petition, and it found the minor to be a dependent


       4   See footnote 2, ante.


                                             5
child. The court ordered out-of-home placement, and supervised visitation and
reunification services for the parents. The juvenile court made no ICWA findings at the
jurisdiction/disposition hearing.
       In an ICWA report filed on August 26, 2020, the Department advised that the
minor’s maternal grandmother had stated that the minor might have Algonquian as well
as Cherokee heritage. The Department therefore provided notice to the Shinnecock
Indian Nation, the Eastern Band of Cherokee Indians, the Cherokee Nation, and the
United Keetoowah Band of Cherokee Indians. The Department requested that the
juvenile court find that the Department had given timely notice. The court made this
finding of timely notice at a review hearing on September 1, 2020.
       The Department advised in a supplemental ICWA report filed on November 23,
2020, that, after sending notice, it had received responses from the Eastern Band of
Cherokee Indians and the United Keetoowah Band of Cherokee Indians, both indicating
that the minor was neither a member nor eligible for membership. The Department had
received no response from either the Shinnecock Indian Nation or the Cherokee Nation.
       In its report filed December 11, 2020, in connection with the six-month review
hearing, the Department advised that mother had not been engaged in substance use
disorder services (SUDS), and she had not returned calls from a SUDS specialist
regarding an inpatient opportunity available to mother. Mother was receiving counseling
through a Sienna House therapist, who indicated to the Department that mother was
“inconsistent in her participation and [the therapist] continues to be worried that [mother
‘may not be ready or able to parent [the minor.]’ ” It was reported that mother had been
inconsistent in appearing for visits with the minor, and she had not been willing to
participate in substance use testing. The Department recommended that reunification
services continue for father and that mother’s services be terminated. The Department’s
report contained no detailed discussion concerning the ICWA. The sole reference was



                                             6
that “[o]n May 14, 2020, [t]he Court found that [t]he Indian Child Welfare Act does not
apply.”
       The juvenile court conducted a six-month review hearing on January 12, 2021.
Mother did not appear at the hearing. The court denied a request for continuance by
mother’s counsel, finding that mother had been given proper notice. Mother’s counsel
advised the court that she did not have any comments to present at the hearing. Counsel
stated that she had not been in communication with mother, who had not stayed in touch.
Counsel advised that she therefore did not know mother’s position. There was no
discussion at the hearing concerning the Department’s compliance with the ICWA or
whether the ICWA applied to the proceedings. The juvenile court adopted the
Department’s recommendations, ordered that mother’s reunification services be
terminated and that father continue to receive services. The court made no findings or
orders concerning the ICWA.
       Mother filed a timely notice of appeal from the order after the six-month review
hearing.
                            II.     DISCUSSION
       A.     The ICWA
       The ICWA, enacted in 1978, is a federal law, which is recognized and applied in
California. (See, e.g., In re Alice M. (2008) 161 Cal.App.4th 1189, 1197.) Its purpose is
to protect the interests of Indian children and to promote the stability and security of
Indian tribes and families. (25 U.S.C. § 1902; see, e.g., In re Elizabeth W. (2004) 120
Cal.App.4th 900, 906.)
       The law imposes a duty of inquiry. (In re Andrew S. (2016) 2 Cal.App.5th 536,
547.) Pursuant to California law, both the court and the agency “have an affirmative and
continuing duty to inquire whether a child . . . is or may be an Indian child” for ICWA




                                              7
purposes. (§ 224.2, subd. (a); see also Cal. Rules of Court, rule 5.481(a);5 In re Isaiah W.
(2016) 1 Cal.5th 1, 9.)6 According to the federal guidelines, the court is required to
“ ‘make inquiries to determine if the child involved is a member of an Indian tribe or if a
parent of the child is a member of an Indian tribe and the child is eligible for membership
in an Indian tribe.’ [Citation.]” (In re S.B. (2005) 130 Cal.App.4th 1148, 1158, italics
omitted.)
       The ICWA generally requires that notice be given in instances “where the court
knows or has reason to know that an Indian child is involved” in a dependency
proceeding. (25 U.S.C. § 1912 (a).) State law similarly provides that “[i]f the court, a
social worker, or probation officer knows or has reason to know . . . that an Indian child
is involved” in the dependency proceeding, notice is required. (§ 224.3, subd. (a).) 7 It
need not be a certainty that the child is an “Indian child” to require the giving of an
ICWA notice. (In re Desiree F. (2000) 83 Cal.App.4th 460, 471.) “Notice is a key
component of the congressional goal to protect and preserve Indian tribes and Indian
families. Notice ensures the tribe will be afforded the opportunity to assert its rights
under the Act irrespective of the position of the parents, Indian custodian or state
agencies.” (In re Kahlen W. (1991) 233 Cal.App.3d 1414, 1421.) California implements
the ICWA’s notice requirements through statutes and court rules. (See §§ 224-224.6,
290.1-297; rules 5.480-5.487.)

       5  Further rule references are to the California Rules of Court.
       6  Substantial revisions were made to the Welfare and Institutions Code in
legislation that became effective January 1, 2019. (See Stats.2018, ch. 833 (A.B. 3176).)
The revisions, which included a repeal and replacement of sections 224.2 and 224.3
(ibid.), were made “to conform California law to the requirements of the federal
regulations governing proceedings covered by the ICWA.” (In re M.W. (2020) 49
Cal.App.5th 1034, 1043.)
        7 The federal act defines “Indian child” as “any unmarried person who is under
age eighteen and is either (a) a member of an Indian tribe or (b) is eligible for
membership in an Indian tribe and is the biological child of a member of an Indian tribe.”
(25 U.S.C., § 1903(4); see also § 224, subd. (c).)


                                              8
       The notice to potentially affected tribes must include “[a]ll names known of the
Indian child’s biological parents, grandparents, and great-grandparents, or Indian
custodians, including maiden, married, and former names or aliases, as well as their
current and former addresses, birth dates, places of birth and death, tribal enrollment
information of other direct lineal ancestors of the child, and any other identifying
information, if known.” (§ 224.3, subd. (a)(5)(C); see In re Charlotte V. (2016) 6
Cal.App.5th 51, 56.) “The purpose of the ICWA notice provisions is to enable the tribe
or the [Bureau of Indian Affairs] to investigate and determine whether the child is in fact
an Indian child. [Citation.] Notice given under ICWA must therefore contain enough
information to permit the tribe to conduct a meaningful review of its records to determine
the child’s eligibility for membership. [Citations.]” (In re Cheyanne F. (2008) 164
Cal.App.4th 571, 576.)

       The Court of Appeal for the Fourth District (Division 1) recently explained the
distinction between cases in which there is a “reason to believe” and where there is
“a reason to know” the child may be an Indian child. “Section 224.2, subdivision (b)
specifies that once a child is placed into the temporary custody of a county welfare
department . . . the duty to inquire ‘includes, but is not limited to, asking the child,
parents, legal guardian, Indian custodian, extended family members, others who have
an interest in the child, and the party reporting child abuse or neglect, whether the child
is, or may be, an Indian child.’ When the [Department] has ‘reason to believe’ that an
Indian child is involved, further inquiry regarding the possible Indian status of the child
is required. (§ 224.2, subd. (e).) The required further inquiry includes (1) interviewing
the parents and extended family members; (2) contacting the Bureau of Indian Affairs
and State Department of Social Services; and (3) contacting tribes the child may be
affiliated with, and anyone else, that might have information regarding the child’s
membership or eligibility in a tribe. . . . [¶] The sharing of information with tribes at this
inquiry stage is distinct from formal ICWA notice, which requires a ‘reason to know’—

                                               9
rather than a ‘reason to believe’—that the child is an Indian child.” (In re D.S. (2020)
46 Cal.App.5th 1041, 1048-1049, fns. omitted.)
       A “reason to know” that a dependent child is an Indian child exists under any of
the six enumerated circumstances: “(1) A person having an interest in the child,
including the child, an officer of the court, a tribe, an Indian organization, a public or
private agency, or a member of the child’s extended family informs the court that the
child is an Indian child. [¶] (2) The residence or domicile of the child, the child’s parents,
or Indian custodian is on a reservation or in an Alaska Native village. [¶] (3) Any
participant in the proceeding, officer of the court, Indian tribe, Indian organization, or
agency informs the court that it has discovered information indicating that the child is an
Indian child. [¶] (4) The child who is the subject of the proceeding gives the court reason
to know that the child is an Indian child. [¶] (5) The court is informed that the child is or
has been a ward of a tribal court. [¶] (6) The court is informed that either parent or the
child possess[es] an identification card indicating membership or citizenship in an Indian
tribe.” (§ 224.2, subd. (d).) The less stringent “reason to believe” standard requiring
further inquiry is based upon the six “reason to know” statutory circumstances: “There
is reason to believe a child involved in a proceeding is an Indian child whenever the
court, social worker, or probation officer has information suggesting that either the parent
of the child or the child is a member or may be eligible for membership in an Indian tribe.
Information suggesting membership or eligibility for membership includes, but is not
limited to, information that indicates, but does not establish, the existence of one or more
of the grounds for reason to know enumerated in paragraphs (1) to (6), inclusive, of
subdivision (d).” (§ 224.2, subd. (e).)
       In “reason to know” cases, “[t]he juvenile court must determine whether proper
notice was given under [the] ICWA and whether [the] ICWA applies to the proceedings.”
(In re E.W. (2009) 170 Cal.App.4th 396, 403.) “The juvenile court is not authorized to
determine [the] ICWA does not apply until (1) ‘proper and adequate’ ICWA notice has

                                              10
been given, and (2) neither a tribe nor the [Bureau of Indian Affairs] has provided a
determinative response to the notice within 60 days of receiving the notice. [Citations.]”
(In re N.G. (2018) 27 Cal.App.5th 474, 480.) “[A]ny finding of [the] ICWA’s
inapplicability before proper and adequate ICWA notice has been given is not conclusive
and does not relieve the court of its continuing duty . . . to inquire into a child’s Indian
status in all dependency proceedings.” (In re Isaiah W., supra, 1 Cal.5th at p. 11.)
       “On appeal, we review the juvenile court’s ICWA findings for substantial
evidence. [Citations.] But where the facts are undisputed, we independently determine
whether [the] ICWA’s requirements have been satisfied. [Citation.]” (In re D.S., supra,
46 Cal.App.5th at p. 1051, fn. omitted.)
       B.     Ripeness
       The Department argues that the case is not ripe for adjudication and that the appeal
should therefore be dismissed. It contends that the juvenile court made a finding early in
the second petition proceedings—based upon its prior finding in the proceedings
involving the first petition—that the ICWA did not apply. But, the Department argues,
due to later developments involving the disclosure by the maternal grandmother that the
minor may have Algonquian as well as Cherokee heritage that resulted in the Department
giving notice to four tribes, the issue of ICWA compliance was still outstanding as “the
Juvenile Court [had] yet to make findings regarding the sufficiency of the inquiry or the
applicability of the Act.” The Department asserts that therefore the matter is not ripe for
appellate review and should be dismissed.

       Under the ripeness doctrine, a case must present a current controversy. (City of
Santa Monica v. Stewart (2005) 126 Cal.App.4th 43, 59.) This requirement ensures that
courts decide an existing controversy, and it precludes courts from rendering advisory
opinions. (Pacific Legal Foundation v. California Coastal Com. (1982) 33 Cal.3d 158,
170-172.) In the event a case is not ripe, it is subject to dismissal. (In re L.B. (2009)
173 Cal.App.4th 562, 565.)

                                              11
       The Department relies on In M.R. (2017) 7 Cal.App.5th 886 (M.R.) in support of
its position that the appeal should be dismissed under the ripeness doctrine. In M.R., the
juvenile court determined at the dispositional hearing that the agency had initiated ICWA
noticing and held that the ICWA might apply to the children. (Id. at p. 904.) Both
parents challenged the adequacy of the agency’s compliance with the ICWA notice
requirements in their appeals from the dispositional findings and orders. (Id. at p. 903.)
The appellate court in M.R. held that the ICWA finding at the disposition hearing was
not a final ruling, the parents’ claim was “simply premature,” and declined to review the
adequacy of the ICWA noticing which was subject to being addressed in the future by
the juvenile court. (Id. at p. 904 & fn. 9.)
       M.R. is distinguishable and does not support the Department’s claim that the
matter is not ripe for adjudication. Here, the juvenile court made specific findings at the
detention hearings on May 12 and May 14, 2020, that the ICWA did not apply in this
case. Thereafter, the only reference by the court to the ICWA was its finding on
September 1, 2020, that the Department’s notices to the four Indian tribes was timely.
In December 2020, the Department’s only statement concerning the ICWA in its report
filed in connection with the six-month review hearing was that the juvenile court had
previously found on May 14 that the ICWA did not apply. And at the January 12, 2021
six-month review hearing, there was no discussion regarding the ICWA—such as the
adequacy of the Department’s investigation in response to the maternal grandmother’s
statement that the minor may have Algonquian and Cherokee heritage, the adequacy of
the notices by the Department, or the responses by the four tribes—and the court made
no ICWA findings at that hearing. Thus—unlike M.R., where the juvenile court had
made a preliminary determination that the ICWA might apply to the children—here, the
only conclusion by the juvenile court was its finding at the May 2020 detention hearing
that the ICWA categorically did not apply.



                                               12
       We acknowledge that the proceeding below is ongoing, and that because the court
and the Department “have an affirmative and continuing duty to inquire whether a
child . . . is or may be an Indian child” (§ 224.2, subd. (a)), it is conceivable that the
juvenile court may, without this court’s intervention, give future consideration to the
Department’s compliance with the ICWA and to whether the ICWA applies. Under these
circumstances, however, where the record before us presents a determination by the
juvenile court that the ICWA does not apply, we conclude that there is an actual and
present controversy. We therefore deny the Department’s request that we dismiss the
appeal under the ripeness doctrine.
       C.       The Order Must Be Conditionally Reversed
       Mother argues that the Department and the juvenile court failed to comply with
the ICWA’s inquiry and notice requirements. She contends that this error requires that
the case be remanded with instructions that the juvenile court comply with the ICWA.8
She argues, inter alia, that (1) mother’s prior claim of Cherokee heritage and the maternal
grandmother’s claim (after the jurisdiction/disposition hearing) of Algonquian and
Cherokee heritage provided the Department with a reason to believe the minor was an
Indian child and triggered a duty of further inquiry; (2) it did not appear that the
Department had made further inquiry concerning the maternal grandmother’s claim of
Algonquian and Cherokee heritage; (3) “the court had a reason to know that [the minor]
was an Indian child,” thereby requiring the Department to provide formal notice under
the ICWA; and (4) the ICWA notices provided by the Department to the four Indian tribes
did not comply with the statute because they omitted material information that was
known or readily available to the Department.9


       8   Mother raises no challenges to the order aside from noncompliance with the
ICWA.
       9As we discuss, mother’s argument concerning defective ICWA notice is
(continued)


                                               13
       We note preliminarily two matters. First, the juvenile court below never made a
finding either that (1) there was a reason to believe or (2) there was a reason to know that
the minor was an Indian child. (See § 224.3.) Second, while mother claims here that
“the court had a reason to know that [the minor] was an Indian child”—and she bases her
challenge to the adequacy of the Department’s notices on the assertion that formal notice
was required under the ICWA—the record before us does not support this assertion. As
we discuss below, based upon the record before us, this is a “reason to believe” case.10
       As we have discussed (see part B, ante), the only findings in the record concerning
the ICWA—occurring early in the proceedings within a week after the filing of the
second petition—were those made by the juvenile court at the detention hearing on
May 12 and 14, 2020, that the ICWA did not apply. After the jurisdiction/disposition
hearing on June 9, 2020, and on or before July 21, the Department learned from the
maternal grandmother that the minor might have Algonquian as well as Cherokee
heritage. This resulted in the Department sending notice to four tribes, the Shinnecock
Indian Nation, the Eastern Band of Cherokee Indians, the Cherokee Nation, and the
United Keetoowah Band of Cherokee Indians, on July 21, 2020. In November, the
Department advised the court that (1) two of the tribes had responded by indicating that
the minor was neither a member nor eligible for membership, and (2) the two other tribes
had not responded. Beyond these statements, the Department provided no information
between August 26, 2020 and the January 12, 2021 six-month review hearing concerning
any further ICWA inquiry efforts it had made or concerning information it had received

premised on the assumption that the notices provided to the four Indian tribes provided
by the Department in or about August 2020 were, in fact, formal ICWA notices based
upon a “reason to know” that the minor was an Indian child. The record before us belies
this assumption.
        10 It is of course true that further facts may be developed below from which it may
be reasonably concluded by the juvenile court that there is no reason to believe the minor
is an Indian child—or that there is a reason to know that the minor is an Indian child. We
base our conclusion here solely on what is presented in the record.


                                             14
from those efforts. And other than making a finding on September 1, 2020, that the
Department’s notice to the four tribes on July 21 had been timely, the record does not
show that the juvenile court, at any time after May 14, 2020, addressed the Department’s
compliance with the ICWA or whether the Act applied.
       From the record before us, neither the Department nor the juvenile court satisfied
its obligations of further inquiry under the ICWA. The information of the minor’s
possible Algonquian and Cherokee heritage supplied to the Department by the maternal
grandmother on or prior to July 21 was sufficient to provide a “reason to believe” that
the minor could be an Indian child. (§ 224.2, subd. (e); see, e.g., In re D.S., supra, 46
Cal.App.5th at pp. 1046, 1052 [paternal aunt’s statement that her great-grandmother had
affiliation with Sioux and Blackfeet tribes created a “reason to believe D.S. is an Indian
child and triggered a duty to conduct further inquiry”].) The Department in its
respondent’s brief concedes the point, arguing that notice under section 224.3 “was not
necessary on this ‘reason to believe’ case.” That being the case, the Department was
required to further inquire as to the minor’s possible Indian status. (§ 242, subd. (e).)
“The required further inquiry includes (1) interviewing the parents and extended family
members; (2) contacting the Bureau of Indian Affairs and State Department of Social
Services; and (3) contacting tribes the child may be affiliated with, and anyone else, that
might have information regarding the child’s membership or eligibility in a tribe. At this
stage, contact with a tribe ‘shall, at a minimum,’ include telephone, facsimile, or
electronic mail contact to each tribe’s designated agent for receipt of ICWA notice, and
‘sharing information identified by the tribe as necessary for the tribe to make a
membership or eligibility determination, as well as information on the current status of
the child and the case.’ [Citation.]” (In re D.S., supra, at p. 1049, fns. omitted; § 224.2,
subd. (e)(2); see also rule 5.481(a)(4) [specifying same further inquiry requirements].)

       Here, there is no record that the juvenile court made any findings concerning the
further ICWA inquiry performed by the Department. (See In re D.S., supra, 46

                                             15
Cal.App.5th at p.1054 [juvenile court, before determining that ICWA does not apply,
“must find that the Agency conducted a ‘proper and adequate further inquiry’ and
exercised ‘due diligence to identify and work with’ all of the pertinent tribes”].) And
the record is nearly silent as to the specifics of any further inquiry conducted by the
Department after it had a “reason to believe” that the minor was an Indian child. Any
contact by the Department in the form of “[i]nterviewing the parents . . . and extended
family members” does not appear in the record. (§ 224.2, subd. (e)(2)(A).) There is
nothing provided in the Department’s reports concerning the substance of any interviews
it had with the maternal grandmother after she had reported initially—triggering a duty
of further inquiry—that the minor might have Algonquian and Cherokee heritage. It
would seem, at minimum, that the Department’s report should have identified the date
and substance of the further inquiry, including the maternal grandmother’s explanation
for her belief that the minor might have Algonquian and Cherokee heritage, and whether
she was aware of other relatives or other persons who might have additional information
on the subject. Additionally, the record does not show that the Department interviewed
the parents or other extended family members as part of its further inquiry.
       Further, the record does not show any further inquiry the Department made in
“[c]ontacting the Bureau of Indian Affairs and the State Department of Social Services
for assistance in identifying the names and contact information of the tribes in which the
child may be a member, or eligible for membership.” (§ 224.2, subd. (e)(2)(B).)11



       11  The Department filed a request to augment the record, which we granted. One
of the documents attached to the request is captioned “SUPPLEMENTAL to the ICWA
Memo dated 12/01/2020.” The document—which included attached certified mail cards,
indicating a certified mailing on July 30, 2020, to the Bureau of Indian Affairs and a
certified mailing on October 16, 2020, to the United Stated Department of Interior—was
filed in the court below on May 27, 2021, nearly three months after the notice of appeal
was filed in this case. The certified mail cards obviously would not have been available
(continued)


                                             16
       The Department—in sending notice on July 21, 2020, to the Shinnecock Indian
Nation, the Eastern Band of Cherokee Indians, the Cherokee Nation, and the United
Keetoowah Band of Cherokee Indians—made further inquiry by “[c]ontacting the
tribe . . . regarding the child’s membership, citizenship status, or eligibility.” (§ 224.2,
subd. (e)(2)(C).) The Department, in demonstrating its compliance with further inquiry
requirements of the ICWA, needed to show the adequacy of its contact with the tribes.
For instance, the statute provides that “[c]ontact with a tribe shall include sharing
information identified by the tribe as necessary for the tribe to make a membership or
eligibility determination.” (Ibid.) The record does not show whether the Department’s
notices shared such necessary information with the tribes. On appeal, mother challenges
the adequacy of the information contained in the notices to the four tribes, noting that the
Department omitted much material information, such as the date and place of birth of the
maternal grandmother, and any information about the maternal grandfather, the maternal
great-grandmother (other than name), or the maternal great-grandfather. While mother’s
argument here was made in the context of challenging the adequacy of the Department’s
notice based upon the erroneous assertion that there was a “reason to know” the minor is
an Indian child, with such notice being required by statute (see §§ 224.2, subd. (f), 224.3,
subd. (a)(5)), it has potential validity in addressing the adequacy of the Department’s
further inquiry under section 224.3, subdivision (e). It is up to the Department to
establish that in its contact with the four tribes, the Department “shar[ed] information
identified by the tribe as necessary for the tribe to make a membership or eligibility
determination.” (§ 224.2, subd. (e)(2)(C).)12

to the juvenile court at the time of the six-month review hearing. The document attached
to the augmentation request, in any event, provides no information as to what may have
been sent by the Department on July 30 and October 16, 2020.
        12 In making this point, we do not suggest that the Department’s obligation to
contact the tribe(s) under section 224.2 (e)(2)(C) in a “reason to believe” case is
(continued)


                                              17
       As noted, the juvenile court and the Department “have an affirmative and
continuing duty to inquire whether a child . . . is or may be an Indian child” for ICWA
purposes. (§ 224.2, subd. (a); see also In re Isaiah W., supra, 1 Cal.5th at p. 9.) Upon
learning from the maternal grandmother in or about July 2020 that the minor could have
Algonquian as well as Cherokee heritage, the Department had a statutory obligation to
inquire further as to whether he was an Indian child “as soon as practicable.” (§ 224.2,
subd. (e).) In light of this information, obtained after the juvenile court had made a
finding that the ICWA did not apply, and in light of the circumstances of the case, the
Department should have conducted such further inquiry—including interviewing the
parents and extended relatives, contacting the Bureau of Indian Affairs and the State
Department of Social Services, and contacting the tribes that might be reasonably
expected to have relevant information—and should have documented that further inquiry
in its reports with a request to the court for updated ICWA findings. And the juvenile
court should have made updated ICWA findings concerning whether the Department had
complied with its statutory further inquiry obligations, whether there was a “reason to
believe” or a “reason to know” the minor was an Indian child, and whether therefore the
ICWA might, did, or did not apply to the proceedings. Since approximately six months
had elapsed between the time of the maternal grandmother’s disclosure to the six-month
review hearing, and because that hearing resolved important issues in the case, including
the termination of mother’s reunification services, these updated ICWA findings should
have been made at or before the review hearing.
       We conclude further that the ICWA noncompliance here was not harmless error.
(See In re N.G., supra, 27 Cal.App.5th at p. 484 [“[i]n the absence of an appellate record


governed by the same formality required for notice to tribe(s) under section 224.3,
subdivision (a)(5) in a “reason to know” case. (See In re M.W., supra, 49 Cal.App.5th at
p. 1047 [“a ‘reason to believe’ the minor is an Indian child triggers requirements less
rigorous than does a ‘reason to know’ ”].)


                                             18
affirmatively showing the court’s and the agency’s efforts to comply with ICWA’s inquiry
and notice requirements, . . . we will find the appellant’s claims of ICWA error prejudicial
and reversible”].) We will therefore reverse the order after the six-month review hearing
for the limited purpose of the Department providing an updated report concerning the
discharge of its further inquiry obligations under the ICWA, and for the juvenile court to
supplement its review hearing order with appropriate ICWA findings consistent with this
opinion.
                                  III.   DISPOSITION

       The January 12, 2021 order after the six-month review hearing pursuant to Welfare
and Institutions Code section 366.21 is conditionally reversed. The matter is remanded to
the juvenile court with directions that the Department and the court comply with the
further inquiry and, if appropriate, notice provisions of the Indian Child Welfare Act and
of Welfare and Institutions Code sections 224.2 and 224.3, consistent with this opinion.
The juvenile court’s updated ICWA findings shall be deemed to supplement the court’s
order after the six-month review hearing, and that order shall otherwise remain in effect.




                                            19
                          BAMATTRE-MANOUKIAN, J.




WE CONCUR:




ELIA, ACTING P.J.




DANNER, J.




In re J.G.; HSD v. N.L.
H048894